PER CURIAM.
James C. McNeill, a North Carolina inmate, appeals the district court’s order dismissing his claims against several defendants on his complaint brought under 42 U.S.C. § 1983 (2000), but maintaining the action as to other defendants. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order appealed from is neither a final order nor an appeal-able interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*130terials before the court and argument would not aid the decisional process.

DISMISSED.